      Case 6:17-cv-00346-ADA-JCM Document 29 Filed 08/08/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 JON BATTS,                                       §
                                                  §
        Plaintiff,                                §
                                                  §   CIVIL ACTION NO. 6:17-CV-00346-ADA
 v.                                               §           [JURY DEMANDED]
                                                  §
 REMINGTON ARMS COMPANY, LLC,                     §
                                                  §
        Defendant.                                §

                     MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL

TO THE HONORABLE COURT:

       Robert M. Meador and Rad Law Firm, counsel for Plaintiff Jon Batts, and pursuant to

Local Rule AT-3, file this Motion to Withdraw as Counsel for Plaintiff and state as follows:

       1.     Plaintiff sued Defendant alleging negligence and strict liability. Defendant removed

based on diversity jurisdiction.

       2.      There is good cause for this Court to grant this Motion to Withdraw. A conflict of

interest has developed between Plaintiff and Plaintiff’s counsel and ethical considerations require

the undersigned to withdraw per the Texas Disciplinary Rules of Professional Conduct.

        3.     At this time, Plaintiff does not have a successor attorney.

        4.     Plaintiff’s signature does not appear in this Motion per Local Rule AT-3 because

Plaintiff has been advised of the filing of this Motion but has not consented to the undersigned’s

withdrawal.

        5.     Plaintiff’s name, address and telephone number are:

               Samuel Jonathan Batts
               209 Brookview Drive
               Hurst, Texas 76054
               (940) 393-6590




                                                  1
        Case 6:17-cv-00346-ADA-JCM Document 29 Filed 08/08/19 Page 2 of 3



          6.    This Motion to Withdraw is not being sought for delay and should not disrupt the

  lawsuit. The case is not set for trial until January 2020 and Plaintiff has adequate time to retain

  other counsel if he wishes to continue to prosecute the case.

         WHEREFORE, Robert M. Meador and Rad Law Firm respectfully ask the Court to grant

this Motion and allow them to withdraw as Plaintiff’s counsel herein.

                                             Respectfully submitted,

                                             RAD LAW FIRM

                                             /s/ Robert M. Meador
                                             ___________________________________
                                             Robert M. Meador
                                             Texas State Bar No. 13883020
                                             8001 LBJ Freeway, Suite 300
                                             Dallas, Texas 75251
                                             Phone (972) 661-1111
                                             Direct fax:    (972) 354-5651
                                             Email rmeador@radlawfirm.com

                                             ATTORNEY FOR PLAINTIFF


                                  CERTIFICATE OF CONFERENCE

        I hereby certify that on the 7th day of August, 2019, I conferred with counsel for
  Defendant on the foregoing Motion. Mr. Danekas advised that Defendant does not oppose the
  Motion.


                                             /s/ Robert M. Meador
                                             ___________________
                                             Robert M. Meador




                                                   2
       Case 6:17-cv-00346-ADA-JCM Document 29 Filed 08/08/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of August, 2019, I electronically filed the foregoing
 document with the Clerk of the Court using the CM/ECF system, which will send notification of
 such filing to the following:


Steven E. Danekas
Illinois Bar No. 6180496
sdanekas@smbtrials.com
OF COUNSEL:
SWANSON MARTIN & BELL, LLP
330 North Wabash, Suite 3300
Chicago, Illinois 60611

and
Mitchell C. Chaney Texas
Bar No. 04107500
mchaney@mcginnislaw.com
MCGINNIS LOCHRIDGE LLP LLP
600 Congress Avenue, Suite 2100
Austin, TX 78701
ATTORNEYS FOR DEFENDANT REMINGTON ARMS COMPANY, LLC


                                                     /s/ Robert M. Meador
                                                     ______________________
                                                     Robert M. Meador




                                                 3
